DETAILED ACTION
1.  	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Election/Restrictions
2. 	Restriction to one of the following inventions is required under 35 U.S.C. 121: I.  	Claims 1-7 and 9-10, drawn to a display device, method, and a 
computer readable recording medium for controlling/moving an object on  a display based on an input on regions (e.g., a first  region and a second region) of the display by enabling a display of the region in response to the input operation that is conducted outside one of the second region (e.g., second region), disabling the display of the second region in response to the input operation that is conducted inside the second region, and  disabling the display of the second region during the input operation not being conducted, classified in CPC G06F 3/04886; GT06F 2203/04803; G06F 3/0488; G06F 3/04845.
II.  	 Claim 8, drawn to an imaging device for method and system for    controlling/moving an object on a display based on an input on regions (e.g., a first  region and a second region) of the display, wherein the first region corresponds to an imaging range, the second region corresponds to a range capable for an auto-focus, and the display object corresponds to an auto-focus area frame, classified in CPC in H04N 5/23217; H04N .
	The above two groups of claims are usable together in a single combination or used separately. The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable. In the instant case subcombination Group II has separate utility such as for wherein the first region corresponds to an imaging range, the second region corresponds to a range capable for an auto-focus, and the display object corresponds to an auto-focus area frame. Group I has separate utility of controlling moves the display object based on the input on the specific region of the display.
	The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104. See MPEP § 821.04(a). Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
 	Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least the following reason(s) apply: the inventions have acquired a 
 	different classification; 	(b) the inventions have acquired a separate status in the art due to their   
 	recognized divergent subject matter; 	(c) the inventions require a different field of search (for example, searching 
different classes/subclasses or electronic resources, or employing different  search queries); (d) the prior art applicable to one invention would not likely be applicable to another invention; (e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
 	Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.
 	The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after 
 	If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
 	Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
 	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rinna Yi whose telephone number is (571) 270-7752 and fax number is (571) 270-8752. The examiner can normally be reached on M-F 8:30am-5:00pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RINNA YI/
Primary Examiner, Art Unit 2172